DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the amendment received on April 8, 2021:
Claims 1-14 are pending;
The 112 rejections have been withdrawn in light of the amendment and Applicant’s remarks.
The double patenting rejection is withdrawn in light of the amendment.
The objection to the specification is moot in light of the Examiner’s Amendment to update the status of the application in paragraph [0001].
Terminal Disclaimer
The terminal disclaimer filed on April 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,741,859 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


On page 1, at line 5, after “2014,” insert -- now U.S. Patent No. 10,741,859, issued on August 11, 2020,--.
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-4 none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the process for starting a fuel cell module comprising the steps therein including providing a flow of oxygen to a cathode electrode of a fuel cell stack using a power source other than the fuel cell stack to power a fan for a first period of time; after the first period of time, providing a flow of oxygen to the cathode electrode of the fuel cell stack using a blower driven by the fuel cell stack; and, after the first period of time, measuring the flow of oxygen to the cathode electrode with the fan.
Regarding the patentability of claims 1-4, U.S. Patent No. 8,125,193 discloses a method for testing a fuel cell including charging a fuel cell, discharging a fuel cell and monitoring a fuel cell as well as a recharge period after a discharge period of operation. However, this reference alone nor in combination with the remaining prior art of record, does not teach, suggest or render obvious the method of at least claim 1 including the combined steps of providing a flow of oxygen to a cathode electrode of a fuel cell stack using a power source other than the fuel cell stack to power a fan for a first period of time; after the first period of time, providing a flow of oxygen to the cathode electrode of the fuel cell stack using a blower driven by the fuel cell stack; and, after the first period of time, measuring the flow of oxygen to the cathode electrode with the fan.
Clingerman (U.S. Patent No. 2005/0186454) discloses both a low-voltage blower 38 in conjunction with a high voltage compressor 32 for starting a fuel cell system. However the low-voltage blower 38 is in a separate flow line branched off from the main line 36 and the configuration of the blower 38 and compressor of Clingerman is such that the low-voltage blower 38 is not sufficiently placed to measure the flow of oxygen to the cathode electrode with the fan (the flow of oxygen to the cathode claimed supplied by the blower driven by the fuel cell stack in claim 1).
None of the remaining prior art of record, alone or in combination, are held to obviate the process of claim 1 (or further claims 2-4, which are dependent upon claim 1)  for at least those reasons discussed above.
With respect to claims 5-14 none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the process for starting a fuel cell module comprising the steps therein including (a)    providing a flow of oxygen to a cathode electrode of a fuel cell stack using a power source other than the fuel cell stack to power a fan and providing a flow of hydrogen to an anode electrode of the fuel cell stack to thereby re-charge the fuel cell stack;  (b)    monitoring the fuel cell stack during step (a) to determine if the fuel cell stack has reached a selected level of charge, wherein the selected level of charge is less than a charge of the fuel cell stack during normal operation; and, (c) after the fuel cell stack reaches the selected level of charge, providing a flow of oxygen to the cathode electrode using a blower driven by the fuel cell stack.
Regarding the patentability of claims 5-14, U.S. Patent No. 8,125,193 discloses a method for testing a fuel cell including charging a fuel cell, discharging a fuel cell and monitoring a fuel cell as well as a recharge period after a discharge period of operation. However, this reference alone nor in combination with the remaining prior art of record, does not teach, suggest or render obvious the method of at least claim 5 including the combined steps a-c of claim 5 such as recharging the fuel cell stack using a power source other than the fuel cell stack to power a fan and after the fuel cell stack reaches a selected level of charge, providing a flow of oxygen to the cathode using a blower driven by the fuel cell stack.
Clingerman (U.S. Patent No. 2005/0186454) discloses both a low-voltage blower 38 in conjunction with a high voltage compressor 32 for starting a fuel cell system. However there is no teaching or suggestion for a process wherein the flow of oxygen by a fan not powered by the fuel cell stack in step a and then by a blower driven by the fuel cell stack in step c in accordance with the level of charge of the fuel cell stack and re-charging of the fuel cell stack as recited in claim 5).
None of the remaining prior art of record, alone or in combination, are held to obviate the process of claim 5 (or further claims 6-14 which are dependent upon claim 5) for at least those reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGG CANTELMO/Primary Examiner, Art Unit 1725